 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         2:18-CR-239-RFB-GWF

 9                  Plaintiff,                       Preliminary Order of Forfeiture

10           v.

11 CAMERON LEE THOMAS,

12                  Defendant.

13           This Court finds Cameron Lee Thomas pled guilty to Counts One and Two of a
14 Two-Count Superseding Criminal Information charging him in Count One with assault

15 with a dangerous weapon with intent to do bodily harm in violation of 18 U.S.C. § 113(a)(3)

16 and in Count Two with possession of a firearm during and in relation to a crime of violence

17 in violation of 18 U.S.C. § 924(c)(1)(A)(i). Superseding Criminal Information, ECF No. 99;

18 Binding Plea Agreement, ECF No. 101; Arraignment and Guilty Plea, ECF No. 102.

19           This Court finds Cameron Lee Thomas agreed to the forfeiture of the property set
20 forth in the Stipulation to Modify the Binding Plea Agreement. Stipulation to Modify the

21 Binding Plea Agreement, ECF No. 112.

22           This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
23 of America has shown the requisite nexus between property set forth in the Stipulation to

24 Modify the Binding Plea Agreement and the offenses to which Cameron Lee Thomas pled

25 guilty.

26           The following property is (1) any firearm or ammunition involved in or used in any
27 knowing violation of any criminal law of the United States, 18 U.S.C. §§ 113(a)(3) and

28 924(c)(1)(A)(i) and (2) any firearm or ammunition intended to be used in any crime of
 1   violence, 18 U.S.C. §§ 113(a)(3) and 924(c)(1)(A)(i), and is subject to forfeiture pursuant to

 2   18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c) and 18 U.S.C. § 924(d)(1), (2)(C), and (3)(A)

 3   with 28 U.S.C. § 2461(c): Glock model 21 .45 caliber handgun bearing serial number BECT

 4   123 (property).

 5          This Court finds that the United States of America may amend this order at any time

 6   to add subsequently located property or substitute property to the forfeiture order pursuant

 7   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 8          This Court finds the United States of America is now entitled to, and should, reduce

 9   the aforementioned property to the possession of the United States of America.

10          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

11   DECREED that the United States of America should seize the aforementioned property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

13   rights, ownership rights, and all rights, titles, and interests of Cameron Lee Thomas in the

14   aforementioned property are forfeited and are vested in the United States of America and

15   shall be safely held by the United States of America until further order of the Court.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

17   of America shall publish for at least thirty (30) consecutive days on the official internet

18   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

19   describe the forfeited property, state the time under the applicable statute when a petition

20   contesting the forfeiture must be filed, and state the name and contact information for the

21   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

22   and 21 U.S.C. § 853(n)(2).

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

24   or entity who claims an interest in the aforementioned property must file a petition for a

25   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

26   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

27   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

28   ///

                                                      2
 1   right, title, or interest in the forfeited property and any additional facts supporting the

 2   petitioner’s petition and the relief sought.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 4   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 5   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 6   not sent, no later than sixty (60) days after the first day of the publication on the official

 7   internet government forfeiture site, www.forfeiture.gov.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 9   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

10   Attorney’s Office at the following address at the time of filing:

11                  Daniel D. Hollingsworth
                    Assistant United States Attorney
12                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
13

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

15   described herein need not be published in the event a Declaration of Forfeiture is issued by

16   the appropriate agency following publication of notice of seizure and intent to

17   administratively forfeit the above-described property.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

19   copies of this Order to all counsel of record.

20                  March 8
            DATED _____________________, 2019.

21

22

23                                                  HONORABLE RICHARD F. BOULWARE
                                                    UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                      3
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   January 31, 2019.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4
